

Exhibit 10.29
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into effective December
17, 2018 (the “Effective Date”), which shall be Employee’s commencement of
employment, by and between Dova Pharmaceuticals, Inc., a Delaware corporation
(the “Company”) and Jason Hoitt (the “Employee”).
The Company desires to employ Employee in the capacity of full-time Chief
Commercial Officer pursuant to the terms of this Agreement and, in connection
therewith, to compensate Employee for Employee’s personal services to the
Company; and
Employee wishes to be employed by the Company and provide personal services to
the Company in return for certain compensation.
Accordingly, in consideration of the mutual promises and covenants contained
herein, the parties agree to the following:
1.EMPLOYMENT BY THE COMPANY.
1.1    At-Will Employment. Employee shall be employed by the Company on an
“at-will” basis, meaning either the Company or Employee may terminate Employee’s
employment at any time, with or without cause or advanced notice. Any contrary
representations that may have been made to Employee shall be superseded by this
Agreement. This Agreement shall constitute the full and complete agreement
between Employee and the Company on the “at-will” nature of Employee’s
employment with the Company, which may be changed only in an express written
agreement signed by Employee and a duly authorized officer of the Company.
Employee’s rights to any compensation following a termination shall be only as
set forth in Section 6.
1.2    Position. Subject to the terms set forth herein, the Company agrees to
employ Employee, initially, in the position of Chief Commercial Officer and
Employee hereby accepts such employment. During the term of Employee’s
employment with the Company, Employee will be required to faithfully serve the
Company and devote his full time and attention to the business and affairs of
the Company and the performance of Employee’s duties and responsibilities.
1.3    Duties. Employee will report to the Chief Executive Officer of the
Company, performing such duties as are normally associated with his position and
such duties as are assigned to him from time to time, subject to the oversight
and direction of the Chief Executive Officer.
1.4    Location. Employee shall perform his duties under this Agreement
principally out of the Company’s corporate headquarters in Durham, North
Carolina or such other location as assigned. In addition, Employee shall be
available for such business related travel as may be required for the purposes
of carrying out Employee’s duties and responsibilities.


1.

--------------------------------------------------------------------------------




1.5    Company Policies and Benefits. The employment relationship between the
parties shall also be subject to the Company’s personnel policies and procedures
as they may be interpreted, adopted, revised or deleted from time to time in the
Company’s sole discretion. Employee is required to comply with and, upon
request, certify compliance with, all Company policies as they are adopted the
Company from time to time. Employee will be eligible to participate on the same
basis as similarly situated employees in the Company’s benefit plans and paid
time off policies in effect from time to time during his employment. All matters
of eligibility for coverage or benefits under any benefit plan shall be
determined in accordance with the provisions of such plan. The Company reserves
the right to change, alter, or terminate any benefit plan in its sole
discretion. Notwithstanding the foregoing, in the event that the terms of this
Agreement differ from or are in conflict with the Company’s general employment
policies or practices, this Agreement shall control.
2.    COMPENSATION.
2.1    Base Salary. While Employee is rendering services under this Agreement,
Employee shall receive an initial annualized base salary of $375,000 per year,
subject to review and adjustment from time to time by the Company in its sole
discretion, payable subject to standard federal and state payroll withholding
requirements in accordance with Company’s standard payroll practices (“Base
Salary”).
2.2    Annual Bonus.
(a)    During Employment. Beginning for the 2019 calendar year and continuing
during Employee’s employment, Employee shall be eligible to earn an annual cash
bonus at an initial target amount of 50% (the “Target Percentage”) of his
then-current Base Salary (“Annual Bonus”). The Annual Bonus will be based upon
the assessment of the Board of Directors of the Company (the “Board”) of
Employee’s performance and the Company’s attainment of targeted goals as
predefined by the Board, or the Compensation Committee of the Board (the
“Compensation Committee”), in its sole discretion. The Annual Bonus, if any,
will be subject to applicable payroll deductions and withholdings. Following the
close of each calendar year, the Board or the Compensation Committee will
determine whether Employee has earned the Annual Bonus, and the amount of any
Annual Bonus, which can be greater or less than the Target Percentage, based on
the set criteria. No amount of the Annual Bonus is guaranteed, and Employee must
be an employee in good standing on the Annual Bonus payment date to be eligible
to receive an Annual Bonus; no partial or prorated bonuses will be provided. The
Annual Bonus, if earned, will be paid no later than March 15 of the calendar
year immediately following the applicable calendar year for which the Annual
Bonus is being measured. Employee’s eligibility for an Annual Bonus and the
Target Percentage is subject to change in the discretion of the Board or the
Compensation Committee.
(b)    Upon Termination. In the event Employee leaves the employ of the Company
for any reason prior to payment of any bonus, he is not eligible for such bonus,
prorated or otherwise.


2.

--------------------------------------------------------------------------------




2.3    Signing Bonus. Employee shall be eligible to earn a signing and retention
bonus in the amount of $50,000, (the “Signing Bonus”), which will be earned upon
Employee remaining in employment with the Company through the one year period
following the Effective Date. The Signing Bonus will subject to applicable
payroll deductions and withholdings and will be paid as an advance, in a lump
sum on the Company’s first ordinary payroll date following the Effective Date.
If Employee resigns without Good Reason or is terminated for Cause (as defined
below) before the first-year anniversary of the Effective Date, Employee shall
be obligated to, and hereby agrees to, repay the net, after-tax amount of the
Signing Bonus previously advanced. Employee agrees that if he is obligated to
repay the net amount of the Signing Bonus, the Company may deduct, in accordance
with applicable law, any such amount from any payments the Company owes
Employee, including but not limited to any regular payroll amount and any
expense payments. Employee further agrees to pay to the Company, within thirty
(30) days of the effective termination date, any remaining unpaid balance of the
unearned Signing Bonus not covered by such deductions.
2.4    Equity.
(a)    Option Grant. As an inducement material to Employee entering into
employment with the Company, subject to Board or Compensation Committee
approval, the Company will grant Employee, on December 19, 2018 (the “Grant
Date”), an option to purchase up to 250,000 shares of the Company’s Common Stock
(the “Option”). The Option will be subject to the terms of the Company’s Amended
and Restated 2017 Equity Incentive Plan (the “Equity Plan”) and the Company’s
standard form of Stock Option Agreement (“Stock Agreement”) between Employee and
the Company and may be granted pursuant to the “inducement grant” exception
provided under NASDAQ Listing Rule 5635(c)(4). The Option will have an exercise
price per share equal to the closing sales price per share of the Company’s
Common Stock as reported on The Nasdaq Global Market on the Grant Date. The
Option shall vest over a period of four years as follows: (i) 25% of the total
shares subject to the Option shall vest on the first anniversary of the
Effective Date, and (ii) 1/48th of total shares subject to the Option shall vest
monthly thereafter over the remaining three years of the vesting period, subject
to Employee’s Continuous Service (as defined in the Equity Plan) as of each
applicable date. The foregoing notwithstanding, in the event of a Change in
Control (as defined in the Equity Plan), subject to Employee’s continuous
service as of the closing of such Change in Control, all of Employee’s
then-unvested equity awards (including but not limited to the Option and the
RSUs (as defined below)) shall immediately and automatically vest as of the
Closing of such Change in Control.
(b)    Restricted Stock Units. Subject to Board or Compensation Committee
approval and provided Employee is continuing in employment with the Company on
the Grant Date, then, effective on the Grant Date, Employee will be granted the
number of restricted stock units to be issued as Company Common Stock equal to
$150,000 divided by the closing sales price per share of the Company’s Common
Stock as reported on The Nasdaq Global Market on the Grant Date (the “RSUs”).
The RSUs will subject to the terms of the Company’s Equity Plan and a restricted
stock unit award agreement thereunder to be provided to Employee. The RSUs will
vest in four equal quarterly installments on the last business day of each
calendar quarter during


3.

--------------------------------------------------------------------------------




2019, subject to Employee’s Continuous Service (as defined in the Equity Plan)
through each such date. Employee understands and agrees that the vesting of the
RSUs and issuance of shares will be subject to tax withholding obligations for
which Employee shall be responsible for payment to the Company as a condition to
receiving shares subject to such RSUs.
2.5    Expense Reimbursement.
(a)    General Expense Reimbursement. The Company will reimburse Employee for
all reasonable, documented business expenses incurred in connection with his
services hereunder, in accordance with the Company’s business expense
reimbursement policies and procedures as may be in effect from time to time.
(b)    Relocation Expenses. The Company will provide Employee with up to $25,000
to be used during the 2019 calendar year in connection with Employee’s
relocation of Employee’s principal residence to the Durham, North Carolina area
(the “Relocation Amount”). Acceptable uses of the Relocation Amount include (i)
expenses related to moving household goods and personal effects including hiring
professional movers or renting a moving vehicle and packing supplies; (ii) the
cost paid for standard carrier insurance while in transit; (iii) mileage
reimbursement at the federal mileage rate to drive Employee’s personal
vehicle(s) to the new location; (iv) travel costs, including airfare or other
public transportation and lodging for Employee and his immediate family members
between his old and new homes; and (v) offsetting Employee’s closing costs for
buying and/or selling a home (collectively “Relocation Expenses”).  Appropriate
supporting documentation (i.e., itemized receipts) of the Relocation Expenses
must be submitted within 60 days after date the Relocation Expenses are incurred
and prior to reimbursement.  Any Relocation Amount will be paid with respect to
any Relocation Expenses no later than 30 days after the date Employee submits
appropriate supporting documentation. The Company will withhold from any
Relocation Amount any applicable income and employment tax withholdings, as
determined in its reasonable, good faith judgment, and Employee will be
responsible for paying any taxes on these reimbursements to the extent that they
are taxable income under applicable tax law.
For the avoidance of doubt, if any of the Relocation Amount reimbursed is
subject to the provisions of Section 409A of the Code, then (i) any
reimbursements of such amount will be paid no later than December 31st of the
year following the year in which the expense was incurred, (ii) the amount of
expenses reimbursed in one year will not affect the amount eligible for
reimbursement in any subsequent year and (iii) the right to reimbursements under
this Agreement will not be subject to liquidation or exchange for another
benefit. If Employee resigns from the Company for any reason other than Good
Reason (as defined below) or if the Company terminates Employee’s employment for
Cause (as defined below) within twelve (12) months following the Effective Date,
Employee must repay to the Company the full Relocation Amount which was
previously provided to Employee, on a pre-tax basis, and Employee will forfeit
all rights to be paid any additional Relocation Amount not yet paid as of the
date of termination.
3.    CONFIDENTIAL INFORMATION, INVENTIONS, NON-COMPETITION AND NON‑SOLICITATION
OBLIGATIONS. As a condition of employment, Employee agrees


4.

--------------------------------------------------------------------------------




to execute and abide by the Employee Confidential Information, Inventions,
Non-Solicitation and Non-Competition Agreement attached as Exhibit A (the
“Confidential Information Agreement”), which may be amended by the parties from
time to time without regard to this Agreement. The Confidential Information
Agreement contains provisions that are intended by the parties to survive and do
survive termination or expiration of this Agreement.
4.    OUTSIDE ACTIVITIES. Except with the prior written consent of the Chief
Executive Officer, Employee will not, while employed by the Company, undertake
or engage in any other employment, occupation or business enterprise that would
interfere with or pose a conflict, either directly or indirectly, with
Employee’s responsibilities and the performance of Employee’s duties hereunder
except for (i) reasonable time devoted to volunteer services for or on behalf of
such religious, educational, non-profit and/or other charitable organization as
Employee may wish to serve; (ii) reasonable time devoted to activities in the
non-profit and business communities consistent with Employee’s duties;
(iii) reasonable time devoted to service on boards of directors of companies
that are not competitive with the Company, do not otherwise present a conflict
of interest and would not otherwise interfere with Employee’s responsibilities
and the performance of Employee’s duties hereunder, subject to the prior written
approval of the Chief Executive Officer (which approval shall not be
unreasonably withheld); and (iv) such other activities that would not interfere
with Employee’s responsibilities and the performance of Employee’s duties
hereunder as may be specifically approved by the Chief Executive Officer (which
approval shall not be unreasonably withheld). This restriction shall not,
however, preclude Employee from owning less than one percent (1%) of the total
outstanding shares of a publicly traded company. For the avoidance of doubt,
Employee is prohibited from accepting any appointment to the board of directors
of another company without the prior written consent of the Chief Executive
Officer.
5.    NO CONFLICT WITH EXISTING OBLIGATIONS. Employee represents that Employee’s
performance of all the terms of this Agreement and as an Employee of the Company
do not and will not breach any agreement or obligation of any kind made prior to
Employee’s employment by the Company, including agreements or obligations
Employee may have with prior employers or entities for which Employee has
provided services. Employee has not entered into, and Employee agrees that
Employee will not enter into, any agreement or obligation, either written or
oral, in conflict herewith.
6.    TERMINATION OF EMPLOYMENT. The parties acknowledge that Employee’s
employment relationship with the Company is at-will. Either Employee or the
Company may terminate the employment relationship at any time, with or without
Cause. The provisions in this Section govern the amount of compensation, if any,
to be provided to Employee upon termination of employment and do not alter this
at-will status.
6.1    Termination by the Company Without Cause.
(a)    The Company shall have the right to terminate Employee’s employment with
the Company pursuant to this Section 6.1 at any time without “Cause” (as defined


5.

--------------------------------------------------------------------------------




in Section 6.2(a) below) by giving notice as described in Section 6.6 of this
Agreement. A termination pursuant to Section 6.5 below is not a termination
without “Cause” for purposes of receiving the benefits described in this Section
6.1.
(b)    In the event Employee’s employment is terminated without Cause, then
provided that Employee executes and does not revoke a separation agreement that
includes a general release substantially in the form attached hereto as Exhibit
A (the “Release”), as may be modified to reflect changes in the law, and subject
to Section 6.1(c) (the date that the Release becomes effective and may no longer
be revoked by Employee is referred to as the “Release Date”), then:
(i)    the Company shall pay to Employee a cash amount equal to Employee’s then
current Base Salary for the Severance Period (as defined below), less applicable
withholdings and deductions (the “Severance Payment”), in equal installments for
the duration of the Severance Period in accordance with the Company’s ordinary
payroll practices commencing on the Company’s first regular payroll date that is
more than sixty (60) days following the Separation Date (as defined below), and
the first payment shall be for the portion of the Severance Payment that would
have been paid during the sixty (60) day period, had payments commenced
immediately following the termination date, plus the period from the sixtieth
(60th) day until the regular payroll date, if applicable, and all salary
continuation payments thereafter, if any, shall be made on the Company’s regular
payroll dates; and
(ii)    if Employee timely elects continued coverage under COBRA for himself and
his covered dependents under the Company’s group health plans following such
termination, then Employee will be entitled to the following COBRA benefits (the
“COBRA Benefits,” together with the Severance Payment, the “Severance
Benefits”): the Company shall pay the COBRA premiums necessary to continue
Employee’s and his covered dependents’ health insurance coverage in effect for
himself (and his covered dependents) on the termination date until the earliest
of (i) a number of months following the termination date equal to the Severance
Period (the “COBRA Severance Period”); (ii) the date when Employee becomes
eligible for health insurance coverage in connection with new employment or
self-employment; or (iii) the date Employee ceases to be eligible for COBRA
continuation coverage for any reason, including plan termination (such period
from the termination date through the earlier of (i)-(iii), the “COBRA Payment
Period”). Notwithstanding the foregoing, if at any time the Company determines
that its payment of COBRA premiums on Employee’s behalf would result in a
violation of applicable law (including but not limited to the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of paying COBRA premiums pursuant to
this Section, the Company shall pay Employee on the last day of each remaining
month of the COBRA Payment Period, a fully taxable cash payment equal to the
COBRA premium for such month, subject to applicable tax withholding (such
amount, the “Special Severance Payment”), such Special Severance Payment to be
made without regard to Employee’s payment of COBRA premiums and without regard
to the expiration of the COBRA period prior to the end of the COBRA


6.

--------------------------------------------------------------------------------




Payment Period. Nothing in this Agreement shall deprive Employee of his rights
under COBRA or ERISA for benefits under plans and policies arising under his
employment by the Company.
(c)    Employee shall not receive the Severance Benefits pursuant to Section
6.1(b) unless he executes the Release within the consideration period specified
therein, and until the Release becomes effective and can no longer be revoked by
Employee under its terms, which shall in no event be more than sixty (60) days
following Employee’s Separation from Service (as defined in Section 6.8)).
Employee’s ability to receive benefits pursuant to Section 6.1(b) is further
conditioned upon his: returning all Company property; complying with his
post-termination obligations under this Agreement and the Confidential
Information Agreement; resigning from any positions Employee holds with the
Company or any affiliate, including a position on the Board, to be effective no
later than the date of Employee’s termination date (or such other date as
requested by the Board); and complying with the Release including without
limitation any non-disparagement and confidentiality provisions contained
therein.
(d)    The benefits provided to Employee pursuant to this Section 6.1 are in
lieu of, and not in addition to, any benefits to which Employee may otherwise be
entitled under any Company severance plan, policy or program.
(e)    The damages caused by the termination of Employee’s employment without
Cause would be difficult to ascertain; therefore, the severance for which
Employee is eligible pursuant to Section 6.1(b) above in exchange for the
Release is agreed to by the parties as liquidated damages, to serve as full
compensation, and not a penalty.
(f)    For purposes of this Agreement, “Severance Period” shall mean (i) zero
(0) months in the event a termination under this Section 6.1 or under Section
6.3 (together an “Involuntary Termination”) occurs on or before the first
anniversary of the Effective Date, (ii) six (6) months in the event an
Involuntary Termination occurs after the first anniversary of the Effective Date
and on or before the second anniversary of the Effective Date, and (iii) twelve
(12) months in the event an Involuntary Termination occurs after the second
anniversary of the Effective Date.
6.2    Termination by the Company for Cause. Subject to Section 6.2(b) below,
the Company shall have the right to terminate Employee’s employment with the
Company at any time for Cause by giving notice as described in this Section 6.2
and in Section 6.6 of this Agreement.
(a)    “Cause” for termination shall mean the occurrence of any of the
following: (i) Employee’s commission of any felony or any crime involving fraud
or dishonesty; (ii) Employee’s participation in a fraud, act of dishonesty or
other act of misconduct that has a material adverse effect on the Company; (iii)
conduct by Employee that demonstrates Employee’s gross unfitness to serve; (iv)
Employee’s violation of any statutory or fiduciary duty, or duty of loyalty,
owed to the Company; (v) Employee’s breach of any material term of any contract
between such Employee and the Company; and/or (vi) Employee’s material violation
of Company policy. Whether a termination is for Cause shall be decided by the
Board in its sole and exclusive judgment


7.

--------------------------------------------------------------------------------




and discretion. Prior to any termination for Cause pursuant to each event listed
in (v) and (vi) above, to the extent such event(s) is capable of being cured by
Employee, (A) the Company shall give Employee notice of such event(s), which
notice shall specify in reasonable detail the circumstances constituting Cause,
and (B) there shall be no Cause with respect to any such event(s) if the Board
determines in good faith that such events have been cured by Employee within
fifteen (15) days after the delivery of such notice.
(b)    In the event Employee’s employment is terminated at any time for Cause,
Employee will not receive the Severance Benefits described in Section 6.1(b), or
any other severance compensation or benefit, except that, pursuant to the
Company’s standard payroll policies, the Company shall pay to Employee the
accrued but unpaid salary of Employee through the date of termination, together
with all compensation and benefits payable to Employee based on his
participation in any compensation or benefit plan, program or arrangement
through the date of termination.
6.3    Resignation by Employee With Good Reason.
(a)    Employee may resign from Employee’s employment with the Company for Good
Reason by giving notice following the end of the Cure Period (as defined in this
Section). For purposes of this Agreement, “Good Reason” for Employee to
terminate his employment hereunder shall mean any of following actions are taken
by the Company without Employee’s prior written consent: (i) a material
reduction by the Company of Employee’s Base Salary as initially set forth herein
or as the same may be increased from time to time, provided, however, that if
such reduction occurs in connection with a Company-wide decrease in executive
team compensation, such reduction shall not constitute Good Reason; (ii) a
material breach of this Agreement by the Company; or (iii) a material reduction
in Employee’s duties, authority, or responsibilities relative to Employee’s
duties, authority, or responsibilities in effect immediately prior to such
reduction unless Employee is performing duties and responsibilities for the
Company or its successor that are similar to those Employee was performing for
the Company immediately prior to such transaction (for example, if the Company
becomes a division or unit of a larger entity and Employee is performing duties
for such division or unit that are similar to those Employee was performing
prior to such transaction but under a different title as Employee had prior to
such transaction, there will be no “Good Reason”); provided, however, that, any
such termination by Employee shall only be deemed for Good Reason pursuant to
this definition if: (1) Employee gives the Company written notice of his intent
to terminate for Good Reason within thirty (30) days following the occurrence of
the condition(s) that he believes constitute(s) Good Reason, which notice shall
describe such condition(s); (2) the Company fails to remedy such condition(s)
within thirty (30) days following receipt of the written notice (the “Cure
Period”); and (3) Employee voluntarily terminates his employment within thirty
(30) days following the end of the Cure Period.
(b)    In the event Employee resigns from employment for Good Reason, then
provided that Employee executes and does not revoke the Release and subject to
Section 6.1(c), then the Company shall provide Employee with the Severance
Benefits described in Section 6.1(b).


8.

--------------------------------------------------------------------------------




6.4    Resignation by Employee Without Good Reason.
(a)    Employee may resign from Employee’s employment with the Company at any
time by giving notice as described in Section 6.6.
(b)    In the event Employee resigns from Employee’s employment with the Company
other than for Good Reason, Employee will not receive the Severance Benefits, or
any other severance compensation or benefit, except that, pursuant to the
Company’s standard payroll policies, the Company shall pay to Employee the
accrued but unpaid salary of Employee through the date of resignation, together
with all compensation and benefits payable to Employee through the date of
resignation under any compensation or benefit plan, program or arrangement
during such period and Employee shall be eligible for any benefit continuation
or conversion rights provided by the provisions of a benefit plan or by law.
6.5    Termination by Virtue of Death or Disability of Employee.
(a)    In the event of Employee’s death while employed pursuant to this
Agreement, all obligations of the parties hereunder shall terminate immediately,
and the Company shall, pursuant to the Company’s standard payroll policies, pay
to Employee’s legal representatives Employee’s accrued but unpaid salary through
the date of death together with all compensation and benefits payable to
Employee based on his participation in any compensation or benefit plan, program
or arrangement through the date of termination.
(b)    Subject to applicable state and federal law, the Company shall at all
times have the right, upon written notice to Employee, to terminate this
Agreement based on Employee’s Disability (as defined below). Termination by the
Company of Employee’s employment based on “Disability” shall mean termination
because Employee is unable due to a physical or mental condition to perform the
essential functions of his position with or without reasonable accommodation for
six (6) months in the aggregate during any twelve (12) month period or based on
the written certification by two licensed physicians of the likely continuation
of such condition for such period. This definition shall be interpreted and
applied consistent with the Americans with Disabilities Act, the Family and
Medical Leave Act, and other applicable law. In the event Employee’s employment
is terminated based on Employee’s Disability, Employee will not receive the
Severance Benefits, or any other severance compensation or benefit, except that,
pursuant to the Company’s standard payroll policies, the Company shall pay to
Employee the accrued but unpaid salary of Employee through the date of
termination, together with all compensation and benefits payable to Employee
based on his participation in any compensation or benefit plan, program or
arrangement through the date of termination.
6.6    Notice; Effective Date of Termination.
(a)    Termination of Employee’s employment (the “Separation Date”) pursuant to
this Agreement shall be effective as follows:


9.

--------------------------------------------------------------------------------




(i)    ten (10) days after the Company has provided Employee with written notice
of Employee’s termination without Cause under Section 6.1;
(ii)    For a termination for Cause: (aa) under Section 6.2(a)(i)-(iv),
immediately upon provision by the Company of written notice of the reasons to
Employee; (bb) under Section 6.2(v) or (vi), following the required written
notice to Employee and expiration of the 15-day cure period, if Employee has not
cured;
(iii)    immediately upon Employee’s death;
(iv)    thirty (30) days after the Company gives notice to Employee of
Employee’s termination on account of Employee’s Disability under Section 6.5,
unless the Company specifies a later Separation Date, in which case, termination
shall be effective as of such later Separation Date, provided that Employee has
not returned to the full-time performance of Employee’s duties prior to such
date;
(v)    on the date specified in Employee’s written notice of Employee’s
resignation for Good Reason, provided it is within thirty (30) days after the
Cure Period has ended and the Company has failed to remedy any of the reasons
for Good Reason set forth in Employee’s initial notice under Section 6.3(a); or
(vi)    ten (10) days after Employee gives written notice to the Company of
Employee’s resignation not for Good Reason, provided that the Company may set a
Separation Date at any time between the date of notice and the date of
resignation, in which case Employee’s resignation shall be effective as of such
other date. Employee will receive compensation through the Separation Date.
(b)    In the event notice of a termination under subsections (a)(iv) is given
orally, at the other party’s request, the party giving notice must provide
written confirmation of such notice within five (5) business days of the request
in compliance with the requirement of Section 7.1 below. In the event of a
termination for Cause, written confirmation shall specify the subsection(s) of
the definition of Cause relied on to support the decision to terminate.
6.7    Cooperation With Company After Termination of Employment. Following
termination of Employee’s employment for any reason, Employee shall reasonably
cooperate with the Company in all matters relating to the winding up of
Employee’s pending work including, but not limited to, any litigation in which
the Company is involved, and the orderly transfer of any such pending work to
such other Employees as may be designated by the Company.
6.8    Application of Section 409A. Notwithstanding anything to the contrary set
forth herein, any payments and benefits provided under this Agreement that
constitute “deferred compensation” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (“Code”) and the regulations and other
guidance thereunder and any state law of similar effect (collectively, “Section
409A”) shall not commence in connection with Employee’s termination of
employment unless and until Employee has also incurred a “separation from


10.

--------------------------------------------------------------------------------




service” (as such term is defined in Treasury Regulation Section 1.409A-1(h)
(“Separation From Service”), unless the Company reasonably determines that such
amounts may be provided to Employee without causing Employee to incur the
additional 20% tax under Section 409A. It is intended that each installment of
severance pay provided for in this Agreement is a separate “payment” for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(i). For the avoidance of
doubt, it is intended that severance payments set forth in this Agreement
satisfy, to the greatest extent possible, the exceptions from the application of
Section 409A provided under Treasury Regulation Sections 1.409A-1(b)(4),
1.409A-1(b)(5), and 1.409A-1(b)(9). If the Company (or, if applicable, the
successor entity thereto) determines that any payments or benefits constitute
“deferred compensation” under Section 409A and Employee is, on the termination
of service, a “specified employee” of the Company or any successor entity
thereto, as such term is defined in Section 409A(a)(2)(B)(i) of the Code, then,
solely to the extent necessary to avoid the incurrence of the adverse personal
tax consequences under Section 409A, the timing of the payments and benefits
shall be delayed until the earlier to occur of: (a) the date that is six months
and one day after Employee’s Separation From Service, or (b) the date of
Employee’s death (such applicable date, the “Specified Employee Initial Payment
Date”). On the Specified Employee Initial Payment Date, the Company (or the
successor entity thereto, as applicable) shall (i) pay to Employee a lump sum
amount equal to the sum of the payments and benefits that Employee would
otherwise have received through the Specified Employee Initial Payment Date if
the commencement of the payment of such amounts had not been so delayed pursuant
to this Section and (ii) commence paying the balance of the payments and
benefits in accordance with the applicable payment schedules set forth in this
Agreement. All reimbursements provided under this Agreement shall be subject to
the following requirements: (i) the amount of in-kind benefits provided or
reimbursable expenses incurred in one taxable year shall not affect the in-kind
benefits to be provided or the expenses eligible for reimbursement in any other
taxable year, (ii) all reimbursements shall be paid as soon as administratively
practicable, but in no event shall any reimbursement be paid after the last day
of the taxable year following the taxable year in which the expense was
incurred, and (iii) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for any other benefit. It is intended that
all payments and benefits under this Agreement shall either comply with or be
exempt from the requirements of Section 409A, and any ambiguity contained herein
shall be interpreted in such manner so as to avoid adverse personal tax
consequences under Section 409A. Notwithstanding the foregoing, the Company
shall in no event be obligated to indemnify Employee for any taxes or interest
that may be assessed by the Internal Revenue Service pursuant to Section 409A of
the Code to payments made pursuant to this Agreement.
7.    GENERAL PROVISIONS.
7.1    Notices. Any notices required hereunder to be in writing shall be deemed
effectively given: (a) upon personal delivery to the party to be notified, (b)
when sent by electronic mail, telex or confirmed facsimile if sent during normal
business hours of the recipient, and if not, then on the next business day, (c)
five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) day after deposit with a
nationally recognized


11.

--------------------------------------------------------------------------------




overnight courier, specifying next day delivery, with written verification of
receipt. All communications shall be sent to the Company at its primary office
location and to Employee at Employee’s address as listed on the Company payroll,
or at such other address as the Company or Employee may designate by ten (10)
days advance written notice to the other.
7.2    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.
7.3    Waiver. If either party should waive any breach of any provisions of this
Agreement, such party shall not thereby be deemed to have waived any preceding
or succeeding breach of the same or any other provision of this Agreement.
7.4    Complete Agreement. This Agreement constitutes the entire agreement
between Employee and the Company with regard to the subject matter hereof. This
Agreement is the complete, final, and exclusive embodiment of their agreement
with regard to this subject matter and supersedes any prior oral discussions or
written communications and agreements. This Agreement is entered into without
reliance on any promise or representation other than those expressly contained
herein, and it cannot be modified or amended except in writing signed by
Employee and an authorized officer of the Company. The parties have entered into
a separate Confidential Information Agreement and have or may enter into
separate agreement related to equity awards. These separate agreements govern
other aspects of the relationship between the parties, have or may have
provisions that survive termination of Employee’s employment under this
Agreement, may be amended or superseded by the parties without regard to this
Agreement and are enforceable according to their terms without regard to the
enforcement provision of this Agreement.
7.5    Counterparts. This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.
7.6    Headings. The headings of the sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.
7.7    Successors and Assigns. The Company shall assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any Company or
other entity with or into which the Company may hereafter merge or consolidate
or to which the Company may transfer all or substantially all of its assets, if
in any such case said Company or other entity shall by operation of law or
expressly in writing assume all obligations of the Company hereunder as fully as
if it had been originally made a party hereto, but may not otherwise assign this
Agreement or its rights and


12.

--------------------------------------------------------------------------------




obligations hereunder. Employee may not assign or transfer this Agreement or any
rights or obligations hereunder, other than to his estate upon his death.
7.8    Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
North Carolina, without regard to its rules of conflicts or choice of laws.
7.9    Indemnification. Employee shall be entitled to indemnification to the
maximum extent permitted by applicable law and the Company’s Bylaws with terms
no less favorable than provided to any other Company executive officer and
subject to the terms of any separate written indemnification agreement. At all
times during Employee’s employment, the Company shall maintain in effect a
directors and officers liability insurance policy with Employee as a covered
officer.
7.10    Resolution of Disputes. The parties recognize that litigation in federal
or state courts or before federal or state administrative agencies of disputes
arising out of Employee’s employment with the Company or out of this Agreement,
or Employee’s termination of employment or termination of this Agreement, may
not be in the best interests of either Employee or the Company, and may result
in unnecessary costs, delays, complexities, and uncertainty. The parties agree
that any dispute between the parties arising out of or relating to the
negotiation, execution, performance or termination of this Agreement or
Employee’s employment, including, but not limited to, any claim arising out of
this Agreement, claims under Title VII of the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1991, the Age Discrimination in Employment Act
of 1967, the Americans with Disabilities Act of 1990, Section 1981 of the Civil
Rights Act of 1966, as amended, the Family Medical Leave Act, Employee
Retirement Income Security Act, and any similar federal, state or local law,
statute, regulation, or any common law doctrine, whether that dispute arises
during or after employment, shall be settled by binding arbitration conducted
before a single arbitrator by Judicial Arbitration and Mediation Services, Inc.
(“JAMS”) or its successor, under the then applicable JAMS rules; provided
however, that this dispute resolution provision shall not apply to any separate
agreements between the parties that do not themselves specify arbitration as an
exclusive remedy. The location for the arbitration shall be Durham, North
Carolina. Any award made by such panel shall be final, binding and conclusive on
the parties for all purposes, and judgment upon the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof. The
arbitrators’ fees and expenses and all administrative fees and expenses
associated with the filing of the arbitration shall be borne by the Company,
provided however, that at Employee’s option, Employee may voluntarily pay up to
one-half the costs and fees, for which Employee shall be reimbursed by the
Company. The parties acknowledge and agree that their obligations to arbitrate
under this Section survive the termination of this Agreement and continue after
the termination of the employment relationship between Employee and the Company.
The parties each further agree that the arbitration provisions of this Agreement
shall provide each party with its exclusive remedy, and each party expressly
waives any right it might have to seek redress in any other forum, except as
otherwise expressly provided in this Agreement. By election arbitration as the
means for final settlement of all claims, the parties hereby waive their
respective rights to, and agree not to, sue


13.

--------------------------------------------------------------------------------




each other in any action in a Federal, State or local court with respect to such
claims, but may seek to enforce in court an arbitration award rendered pursuant
to this Agreement. The parties specifically agree to waive their respective
rights to a trial by jury, and further agree that no demand, request or motion
will be made for trial by jury.
IN WITNESS WHEREOF, the parties have executed this Employment Agreement on the
day and year first written above.
COMPANY:
DOVA PHARMACEUTICALS, INC.
By: /s/ Mark W. Hahn    
Name: Mark W. Hahn
Title: Chief Financial Officer
EMPLOYEE:
/s/ Jason Hoitt    
Jason Hoitt



Exhibit A
Release Agreement
This Release Agreement (“Release” or “Agreement’) is made by and between Jason
Hoitt (“you”) and Dova Pharmaceuticals, Inc. (the “Company”). A copy of this
Release is an attachment to the Employment Agreement between the Company and you
dated December 17, 2018 (the “Employment Agreement”). Capitalized terms not
defined in this Agreement carry the definition found in the Employment
Agreement.
1.    Severance Payments; Other Payments.
a.    In consideration for your execution, return and non-revocation of this
Release on or after your Separation Date, the Company will provide you with the
Severance Benefits described in Section 6.1(b) of the Employment Agreement.
b.    In addition, regardless of whether you sign this Agreement, the Company
affirms that it will pay the following on the next regularly scheduled date on
which payroll is run, or sooner if required by applicable law, as required under
Section 6 of the Employment Agreement: [to include payment of all salary,
business expense reimbursements and other amounts due to employee that are not
part of the severance].
2.    Compliance with Section 409A. The Severance Benefits offered to you by the
Company are payable in reliance on Treasury Regulation Section 1.409A-1(b)(9)
and the short term deferral exemption in Treasury Regulation Section
1.409A-1(b)(4). For purposes of Code Section 409A, your right to receive any
installment payments (whether pay in lieu of notice, Severance Benefits,
reimbursements or otherwise) shall be treated as a right to receive a series of
separate payments and, accordingly, each installment payment shall at all times
be considered a separate and distinct payment. All payments and benefits are
subject to applicable withholdings and deductions.
3.    Release. In exchange for the Severance Benefits and other consideration,
to which you would not otherwise be entitled, and except as otherwise set forth
in this Agreement, you, on behalf of yourself and, to the extent permitted by
law, on behalf of your spouse, heirs, executors, administrators, assigns,
insurers, attorneys and other persons or entities, acting or purporting to act
on your behalf (collectively, the “Employee Parties”), hereby generally and
completely release, acquit and forever discharge the Company, its parents and
subsidiaries, and its and their officers, directors, managers, partners, agents,
representatives, employees, attorneys, shareholders, predecessors, successors,
assigns, insurers and affiliates (the “Company Parties”) of and from any and all
claims, liabilities, demands, contentions, actions, causes of action, suits,
costs, expenses, attorneys’ fees, damages, indemnities, debts, judgments,
levies, executions and obligations of every kind and nature, in law, equity, or
otherwise, both known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising out of or in any way related to my employment with the
Company and separation therefrom, arising at any time prior to and including the
execution date of this Agreement, including but not limited to: all such claims
and demands directly or indirectly arising out of or in any way connected with
your employment with the Company or the termination of that employment; claims
or demands related to salary, bonuses, commissions, vacation pay, the right to
receive additional grants of stock, stock options or other ownership interests
in the Company, fringe benefits, expense reimbursements, severance pay, or any
other form of compensation; claims pursuant to any federal, state or local law,
statute, or cause of action; tort law; or contract law (individually a “Claim”
and collectively “Claims”). The Claims you are releasing and waiving in this
Agreement include, but are not limited to, any and all Claims that any of the
Company Parties:
•
has violated its personnel policies, handbooks, contracts of employment, or
covenants of good faith and fair dealing;

•
has discriminated against you on the basis of age, race, color, sex (including
sexual harassment), national origin, ancestry, disability, religion, sexual
orientation, marital status, parental status, source of income, entitlement to
benefits, any union activities or other protected category in violation of any
local, state or federal law, constitution, ordinance, or regulation, including
but not limited to: the Age Discrimination in Employment Act, as amended
(“ADEA”); Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; 42 U.S.C. § 1981, as amended; the Equal Pay Act; the
Americans With Disabilities Act; the Genetic Information Nondiscrimination Act;
the Family and Medical Leave Act; the North Carolina Equal Employment Practices
Act (as amended); the North Carolina Persons With Disabilities Protection Act;
the North Carolina Retaliatory Employment Discrimination Law; the Employee
Retirement Income Security Act; the Employee Polygraph Protection Act; the
Worker Adjustment and Retraining Notification Act; the Older Workers Benefit
Protection Act; the anti-retaliation provisions of the Sarbanes-Oxley Act, or
any other federal or state law regarding whistleblower retaliation; the Lilly
Ledbetter Fair Pay Act; the Uniformed Services Employment and Reemployment
Rights Act; the Fair Credit Reporting Act; and the National Labor Relations Act;
and

•
has violated any statute, public policy or common law (including, but not
limited to, Claims for retaliatory discharge; negligent hiring, retention or
supervision; defamation; intentional or negligent infliction of emotional
distress and/or mental anguish; intentional interference with contract;
negligence; detrimental reliance; loss of consortium to you or any member of
your family and/or promissory estoppel).

Notwithstanding the foregoing, other than events expressly contemplated by this
Agreement you do not waive or release rights or Claims that may arise: (i) from
events that occur after the date this Release is executed; (ii) that relate to a
breach of this Agreement; (iii) that relate to any existing ownership interest
in the Company as of the date this Release is executed; (iv) that relate to your
existing rights under any Company benefit plan or any plan or agreement related
to equity ownership in the Company that arise after this Release is executed;
and (v) any Claims which cannot be waived by law, including, without limitation,
any rights you may have under applicable workers’ compensation laws. Nothing in
this Agreement shall prevent you from filing, cooperating with, or participating
in any proceeding or investigation before the Equal Employment Opportunity
Commission, United States Department of Labor, the National Labor Relations
Board, the Occupational Safety and Health Administration, the Securities and
Exchange Commission or any other federal government agency, or similar state or
local agency (“Government Agencies”), or exercising any rights pursuant to
Section 7 of the National Labor Relations Act. You further understand this
Agreement does not limit your ability to voluntarily communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to the Company. While this Agreement does not
limit your right to receive an award for information provided to the Securities
and Exchange Commission, you understand and agree that, you are otherwise
waiving, to the fullest extent permitted by law, any and all rights you may have
to individual relief based on any Claims that you have released and any rights
you have waived by signing this Agreement. If any Claim is not subject to
release, to the extent permitted by law, you waive any right or ability to be a
class or collective action representative or to otherwise participate in any
putative or certified class, collective or multi-party action or proceeding
based on such a Claim in which any of the Company Parties is a party.
4.    Your Acknowledgments and Affirmations. You also acknowledge and agree that
(i) the consideration given to you in exchange for the waiver and release in
this Agreement is in addition to anything of value to which you were already
entitled, and (ii) that you have been paid for all time worked, have received
all the leave, leaves of absence and leave benefits and protections for which
you are eligible, and have not suffered any on-the-job injury for which you have
not already filed a Claim. You affirm that all of the decisions of the Company
Parties regarding your pay and benefits through the date of your execution of
this Agreement were not discriminatory based on age, disability, race, color,
sex, religion, national origin or any other classification protected by law. You
affirm that you have not filed or caused to be filed, and are not presently a
party to, a Claim against any of the Company Parties. You further affirm that
you have no known workplace injuries or occupational diseases. You acknowledge
and affirm that you have not been retaliated against for reporting any
allegation of corporate fraud or other wrongdoing by any of the Company Parties,
or for exercising any rights protected by law, including any rights protected by
the Fair Labor Standards Act, the Family Medical Leave Act or any related
statute or local leave or disability accommodation laws, or any applicable state
workers’ compensation law. In addition, you acknowledge that you are knowingly
and voluntarily waiving and releasing any rights you may have under the ADEA
(“ADEA Waiver”). You also acknowledge that the consideration given for the ADEA
Waiver is in addition to anything of value to which you were already entitled.
You further acknowledge that you have been advised by this writing, as required
by the ADEA, that: (a) your release and waiver herein does not apply to any
rights or claims that arise after the date you sign this Agreement; (b) you
should consult with an attorney prior to signing this Agreement; (c) you have
[twenty-one (21)/forty-five (45)] days to consider this Agreement (although you
may choose to voluntarily sign it sooner); (d) you have seven (7) days following
the date you sign this Agreement to revoke it (by sending written revocation
directly to [__________]; and (e) the Agreement will not be effective until the
date upon which the revocation period has expired unexercised, which will be the
eighth (8th) day after you sign this Agreement.
5.    Return of Company Property. By the Separation Date, you agree to return to
the Company all Company documents (and all copies thereof) and other Company
property that you have had in your possession at any time, including, but not
limited to, Company files, notes, drawings, records, business plans and
forecasts, financial information, specifications, computer-recorded information,
tangible property (including, but not limited to, computers), credit cards,
entry cards, identification badges and keys; and, any materials of any kind that
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof). Please coordinate return of Company property
with [__________]. Receipt of the Severance Benefits described in Section 1 of
this Agreement is expressly conditioned upon return of all Company property.
6.    Confidential Information, Non-Competition and Non-Solicitation
Obligations. Both during and after your employment you acknowledge your
continuing obligations under your Employee Confidential Information, Inventions,
Non-Solicitation and Non-Competition Agreement not to use or disclose any
confidential or proprietary information of the Company and to comply with your
post-employment non-competition and non-solicitation restrictions. The Company
acknowledges that you will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that: (A)
is made (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney and (ii) solely for the purpose
of reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. In addition, in the event that you file a lawsuit for
retaliation by the Company for reporting a suspected violation of law, you may
disclose the trade secret to your attorney and use the trade secret information
in the court proceeding, if you: (A) file any document containing the trade
secret under seal; and (B) do not disclose the trade secret, except pursuant to
court order.
7.    Confidentiality. The provisions of this Agreement will be held in
strictest confidence by you and will not be publicized or disclosed in any
manner whatsoever; provided, however, that (a) you may disclose this Agreement
to your immediate family; (b) you may disclose this Agreement in confidence to
your attorney, accountant, auditor, tax preparer, and financial advisor, and (c)
you may disclose this Agreement insofar as such disclosure may be required by
law. Notwithstanding the foregoing, nothing in this Agreement shall limit your
right to voluntarily communicate with the Equal Employment Opportunity
Commission, United States Department of Labor, the National Labor Relations
Board, the Securities and Exchange Commission, other federal government agency
or similar state or local agency or to discuss the terms and conditions of your
employment with others to the extent expressly permitted by Section 7 of the
National Labor Relations Act.
8.    Non-Disparagement. You and the Company agree not to disparage each other,
and the other’s attorneys, directors, managers, partners, employees, agents and
affiliates, in any manner likely to be harmful to them or their business,
business reputation or personal reputation; provided that you and the Company
will respond accurately and folly to any question, inquiry or request for
information when required by legal process. For purposes of this Section 8, the
obligations of the Company shall apply only to the senior management team and
the members of the Board of Directors. Notwithstanding the foregoing, nothing in
this Agreement shall limit your right to voluntarily communicate with the Equal
Employment Opportunity Commission, United States Department of Labor, the
National Labor Relations Board, the Securities and Exchange Commission, other
federal government agency or similar state or local agency or to discuss the
terms and conditions of your employment with others to the extent expressly
permitted by Section 7 of the National Labor Relations Act.
9.    No Admission. This Agreement does not constitute an admission by you or by
the Company of any wrongful action or violation of any federal, state, or local
statute, or common law rights, including those relating to the provisions of any
law or statute concerning employment actions, or of any other possible or
claimed violation of law or rights.
10.    Breach. You agree that upon any material breach .of this Agreement you
will forfeit all amounts paid or owing to you under this Agreement. Further, you
acknowledge that it may be impossible to assess the damages caused by your
violation of the terms of Sections 5, 6, 7 and 8 of this Agreement and further
agree that any threatened or actual violation or breach’ of those Sections of
this Agreement will constitute immediate and irreparable injury to the Company.
You therefore agree that, in addition to any and all other damages and remedies
available to the Company upon your breach of this Agreement, the Company shall
be entitled to an injunction to prevent you from violating or breathing this
Agreement.
11.    Miscellaneous. This Agreement is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises, warranties or
representations. This Agreement may not be modified or amended except in a
writing signed by both you and a duly authorized officer of the Company. This
Agreement will bind the heirs, personal representatives, successors and assigns
of both you and the Company, and inure to the benefit of both you and the
Company, their heirs, successors and assigns. If any provision of this Agreement
is determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement and the
provision in question will be modified by the court so as to be rendered
enforceable. This Agreement will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of the State of North
Carolina as applied to contracts made and to be performed entirely within the
State of North Carolina.
DOVA PHARMACEUTICALS, INC.
By:     
Name:
Title:
    
Jason Hoitt


193648777


14.